Citation Nr: 9903334	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-46 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine on an extraschedular basis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to November 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted an increased 
evaluation to 40 percent for degenerative disc disease of the 
lumbar spine.  The veteran perfected an administrative appeal 
with respect to that determination.

In December 1997, the Board denied the veteran's claim for an 
increased evaluation for his degenerative disc disease of the 
lumbar spine.  In that decision, the Board also remanded the 
issue of whether an evaluation in excess of 40 percent could 
be assigned for this disability on an extraschedular basis.  
Pursuant to this remand, the RO informed the veteran of the 
elements of a claim for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1998), and allowed the veteran to 
supplement the record as desired.  Hence, the case is once 
again before the Board for appellate review.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
has not caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321(b)(1) and Part 4 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As will be discussed, the Board is also satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id. 

The record reflects that the veteran injured his back in 
service after falling approximately ten feet off a ladder.  
As a result, by a July 1968 rating decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine, assigning a 20 percent disability evaluation 
from November 1967.  This disability evaluation was increased 
to 40 percent by an August 1995 rating decision, effective 
from March 1995.  This 40 percent evaluation has since 
remained in effect.

The Board considered several private hospital reports.  In 
this regard, an electromyograph (EMG) examination report from 
Riverside Methodist Hospital dated in February 1995 disclosed 
L5 radiculopathy, as well as evidence of mild peripheral 
neuropathy in distal pattern, compatible with diabetes.  In 
addition, an August 1994 radiology report from Mt. Carmel 
Medical Center noted that the veteran's vertebrae were in 
good position and alignment.  There was mild osteophyte 
formation anteriorly at L3-4, and spina bifida occulta was 
present at S1.

The Board also considered various VA outpatient treatment 
reports dated from January 1993 to July 1996.  In January 
1995, the veteran reported complaints of chronic back pain, 
and the impression was chronic back pain secondary to 
degenerative disc disease.  Then, in September 1995, the 
veteran was provided a transcutaneous electrical nerve 
stimulation (TENS) unit for back pain.  The following month, 
the diagnoses included acute L5 radiculopathy.  In November 
1995, the veteran reported additional complaints of chronic 
spinal pain with radiculopathy.  The diagnoses included 
degenerative disk disease and degenerative joint disease of 
the lumbar spine.  

Additional VA outpatient treatment reports show that the 
veteran reported chronic back pain with signs and symptoms of 
radiculopathy in March 1996.  In May 1996, it was noted that 
the veteran had injured his back at work in December 1994, 
which exacerbated his degenerative disk disease.  This report 
also disclosed that the veteran was unable to work at his 
former job as a bartender since this work related incident.  
The veteran was seen in June 1996, at which time he reported 
complaints of low back pain which radiated down both lower 
extremities, with additional reports of tingling, numbness 
and paresthesias of both legs.  There were no bowel or 
bladder complaints.  Examination revealed that the veteran 
was able to walk without difficulty, but that he had 
difficulty standing on his heels and toes.  Muscle tone was 
noted as good and equal bilaterally, and muscle strength was 
4/5 in both lower extremities with give-way weakness.  
Sensory examination disclosed reduced discrimination between 
sharp and dull in all extremities.  The assessment was 
chronic low back pain without evidence of myelopathy, and 
reflex loss that may be related to diabetic neuropathy and 
essential tremor.

The Board also notes that the above VA outpatient treatment 
reports show that the veteran was treated for other 
disabilities, namely cervical stenosis, coronary artery 
disease, diabetes mellitus and hypertension.  These reports 
disclose that the veteran underwent bypass surgery in 
December 1994.  A treatment report of May 1996 includes 
diagnoses of coronary artery disease without angina or heart 
failure, and transient tachyarrhythmias.  An MRI taken in 
October 1995 reveals moderately severe stenosis of the 
cervical spine, which produces neck pain which radiates down 
both upper extremities.  In January 1996, the veteran 
reported pain in his right elbow, which was diagnosed as 
right lateral epicondylitis.  These reports, moreover, 
include diagnoses of non-insulin dependent diabetes mellitus.  

When examined by the VA in April 1995, the veteran reported 
complaints of intense pain in his entire spine.  The pain was 
described as crampy and sometimes sharp, which occasionally 
radiated down the back of his legs.  It was also associated 
with paresthesias of the hips.  The veteran denied any loss 
of bowel or bladder control.  He further described a history 
of frequent sharp spasms of the musculature of the back.  He 
added that the pain was tolerable and he was able to do most 
activities that he enjoyed.  Examination showed that the 
veteran moved about slowly, especially getting up and down 
from the examination table and from his chair.  The veteran 
had an exaggerated erect posture of the spine, and he walked 
with short steps.  There was no fixed deformity and no 
palpable bony abnormality of the spine.  The musculature of 
the back was well developed and normal.  Range of motion 
testing showed flexion of 30 degrees, extension of 5 degrees, 
right and left lateral flexion of 30 degrees, left rotation 
of 20 degrees, and right rotation of 40 degrees.  There was 
mild pain noted with all these motions, except severe pain 
was noted with extension.  The pain was noted with objective 
findings of facial grimacing, slow motion, refusal to 
continue, as well as fine motor tremors.  Neurologic 
examination revealed no motor or sensory deficits.  Deep 
tendon reflexes were two plus, but increased pain was noted 
with flexion of the legs in the supine position.  X-rays of 
the lumbosacral spine showed rather extensive degenerative 
joint disease throughout the entire lumbosacral spine.  The 
diagnosis was degenerative joint disease of the spine.

In correspondence dated in March 1996, the veteran argued 
that his degenerative disc disease of the lumbar spine was 
more severely disabling than reflected in the assigned 40 
percent evaluation.  The veteran also argued that this 
disability rendered him unable to retain any kind of 
employment that required extended sitting, walking, bending 
or lifting.  He also argued that this disability caused 
headaches and depression, and thus interfered with his 
ability to concentrate.  He related that his past jobs 
involved only sales positions, all of which required the 
above functions.  The veteran then quoted various medical 
opinions in the record which refer to his inability to 
withstand prolonged sitting and standing, as well as his 
complaints of pain associated with this disability.  The 
veteran also took exception to the opinion contained in the 
VA examination report of April 1995 that the veteran's pain 
was tolerable, and that the veteran was still able to do most 
activities he enjoyed.

During his hearing at the RO in May 1996, the veteran 
testified that he suffered from severe low back pain, 
especially in the morning.  The pain was described as a sharp 
shooting pain from the lower back which radiated down both 
lower extremities to the feet.  He added that this pain shot 
down his left leg more frequently than the right, which 
occurred approximately five to ten times a day.  He also 
testified that his left foot was manifested by constant 
tingling and numbness, and that such symptoms occasionally 
occurred in the right foot.  He was able to walk only 100 
feet before he would experience severe low back pain, muscle 
spasm of the back, and cramps in the back of both legs.  
Although he denied using a back brace or cane, he did state 
that he used a TENS unit almost daily.  Finally, the veteran 
indicated that his degenerative disc disease of the lumbar 
spine precluded him from working.  While he had worked in 
sales in the past, he had been unable to work for the past 
several years because of his inability to sit or stand for 
prolonged periods of time.  However, the veteran did indicate 
that his low back disability did not prevent him from driving 
an automobile.

Based on the foregoing, by a December 1997 decision, the 
Board denied an evaluation in excess of 40 percent for the 
veteran's degenerative disc disease of the lumbar spine.  In 
that decision, the Board also remanded the issue of whether 
an extraschedular evaluation was warranted for this 
disability under the provisions of 3.321(b)(1).  Pursuant to 
this remand, the RO requested that the veteran provide 
additional evidence to support his claim for an 
extraschedular evaluation.  The veteran, however, failed to 
respond to that request.  Accordingly, the only issue for the 
Board to consider is whether an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted for the veteran's degenerative disc disease of the 
lumbar spine.  

Based on its review of the record, the Board finds that there 
has been no showing that the veteran's degenerative disc 
disease of the lumbar spine has caused marked interference 
with employment (i.e., beyond that contemplated in the 40 
percent rating assigned), necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards. 
The Board has carefully considered lay statements by the 
veteran concerning his complaints of severe pain with 
sitting, walking, bending and lifting, as well as decreased 
concentration and depression, all of which he maintains 
render him unemployable.  Nevertheless, the medical evidence 
does not support the veteran's contentions.  The VA 
examination report of April 1995, for example, reveals that 
the veteran exhibited only mild pain with motion.  More 
importantly, no motor or sensory deficits were shown on 
neurological examination.  A more recent VA outpatient report 
dated in June 1996 shows that, although the veteran had 
difficulty walking on his heel and toes, he was able to walk 
without difficulty.  VA outpatient treatment reports also 
reflect that the veteran suffers from other disabilities 
which surely impact his ability to secure and maintain 
employment, namely cervical stenosis, coronary artery 
disease, diabetes mellitus and hypertension.  

The Board, of course, also has recognized that the veteran 
may have difficulty maintaining employment which involves 
certain duties due to his service-connected degenerative disc 
disease of the lumbar spine.  In particular, the Board notes 
that the veteran may have difficulty with jobs which require 
a lot of lifting and bending, or jobs which preclude the 
veteran from sitting or standing during periods of 
discomfort.  However, there is no indication that the veteran 
is unable to work in sales positions in which he is permitted 
to alternate between sitting and standing during periods of 
low back pain and discomfort.  Finally, no medical opinion is 
contained in the record which indicates that the veteran's 
degenerative disc disease of the lumbar spine has caused 
frequent periods of hospitalization.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an extraschedular 
evaluation in excess of 40 percent for his service-connected 
degenerative disc disease of the lumbar spine.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).


ORDER

An evaluation in excess of 40 percent on an extraschedular 
basis for degenerative disc disease of the lumbar spine is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

